[Cite as Orick v. Dayton, 2011-Ohio-4193.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                 MONTGOMERY COUNTY

GREGORY ORICK                                       :
                                                    :     Appellate Case No. 24259
        Plaintiff-Appellee                          :
                                                    :     Trial Court Case No. 09-CV-762
v.                                                  :
                                                    :     (Civil Appeal from
CITY OF DAYTON, et al.                              :     (Common Pleas Court)
                                                    :
        Defendant-Appellant                  :
                                                    :
                                                 ...........

                                                 OPINION

                             Rendered on the 19th day of August, 2011.

                                                 ...........

ROBERT L. CASPAR, JR., Atty. Reg. #0039625, 7460 Brandt Pike, Dayton, Ohio 45424
     Attorney for Plaintiff-Appellee

JOHN J. DANISH, Atty. Reg. #0046639, by NORMA M. DICKENS, Atty. Reg. #0062337,
City Attorney’s Office, 101 West Third Street, Post Office Box 22, Dayton, Ohio 45401
       Attorneys for Defendant-Appellant

                                                         .............

FAIN, J.

        {¶ 1} Defendant-appellant the City of Dayton (“City”) appeals from a judgment of

the Montgomery County Common Pleas Court modifying a decision of the City of Dayton

Civil Service Board (“DCSB”) to suspend plaintiff-appellee Gregory Orick from his

employment with the City for a period of eight hours. The trial court concluded that the
                                                                                            2


DCSB's decision was not supported by a preponderance of substantial, reliable, and probative

evidence, and disaffirmed the suspension.

       {¶ 2} The City contends that the trial court erred when it found that the decision of

the DCSB was not supported by a preponderance of substantial, reliable, and probative

evidence. We conclude that the trial court did not abuse its discretion, nor did the trial court

improperly credit the testimony of one set of witnesses over another.         Accordingly, the

judgment of the trial court is Affirmed.

                                                   I

       {¶ 3} This case arises from an encounter between police officers and Arthur Martin.

In February 2008, Dayton Police Officer Gary Lowe made a routine traffic stop of an

automobile that had turned left without signaling. It was about 4:00 a.m. The stop occurred

in the City of Dayton, on Grand Avenue. Lowe discovered that the driver did not have a

driver’s license, and asked him to step out of the vehicle. As Lowe was placing the driver in

his cruiser, Officer Gregory Orick arrived.

       {¶ 4} Martin was a passenger in the car. Lowe discovered that the driver had a few

warrants, but Martin did not. Orick walked up to the passenger side of the car and told

Martin that he was free to go. Martin was 5'10" tall, weighed around 290 pounds, and was

significantly larger than Orick.

       {¶ 5} Orick told Martin that he needed to step away from the car and needed to leave.

 The officers were going to tow the car due to the driver’s arrest, and needed to inventory the

vehicle. For purposes of officer safety, Martin needed to move on down the street.

       {¶ 6} Martin refused to move, stating that it was a public sidewalk and he did not
                                                                                           3


have to go anywhere. Orick asked Martin more than fourteen times to go. His warnings

included statements to Martin that he needed to leave the area, that Martin would be under

arrest if he failed to leave, and finally, that Martin would be tasered if he failed to leave.

Orick also warned Martin that if he did not leave the area, he would be arrested for disorderly

conduct and obstructing official business. After being warned again to leave, Martin took one

exaggerated step to the left and said, “How’s this?”

       {¶ 7} Orick withdrew his Taser and told Martin that he would be tasered if he did not

leave the area. Martin crossed his arms, puffed himself up, and said, “It’s up to you, dog.”

Orick used his Taser on Martin once, at which point, Martin dropped to the ground,

immobilized. Orick then said, “You are not so tough now, are you?”

       {¶ 8} After tasering Martin, Orick called his supervisor, Sergeant Phillip Hubbard,

who responded to the scene to investigate. Under departmental policy, an investigation is

conducted whenever force is used to arrest a subject. Hubbard discovered that a video of the

incident existed, reviewed the video, and copied it. Hubbard also talked to both officers and

to Martin about the events. Hubbard concluded that Orick had violated the use of force

policy by failing to tell Martin that he was under arrest and to put his hands behind his back.

Hubbard also concluded from reviewing the video that Orick would not have been placed in

harm’s way by including this step.         Although Hubbard initially recommended that a

reprimand be issued, Hubbard was not the hearing officer in the department for possible

penalty violations. Once Hubbard decided a possible violation had occurred, he took the

video down to the departmental advocate.

       {¶ 9} In May 2008, Orick was notified that he was charged with having violated Rule
                                                                                           4


13, Section 2(B)(conduct unbecoming an employee in the public service), and/or Section 2(D)

(incompetency, inefficiency, or neglect of duty), and/or Section 2(I) (violation of any enacted

or promulgated statute, ordinance, rule, policy, regulation, or other law) of the Civil Service

Rules and Regulations of the City of Dayton, Ohio. The specification to the charges stated

that:

        {¶ 10} “On or about February 5, 2008, you engaged in conduct of an inappropriate

and/or unprofessional nature in tasing a subject. Such conduct is in violation of the Rules of

Conduct for Sworn Personnel the pertinent provision of which states: 6.8 No officer will use

unnecessary force against any citizen.”

        {¶ 11} At the time of the incident, the use of force was governed by Dayton Police

Department General Order 3.03-2 Use of Force. Order 3.03-2 provides, in pertinent part, as

follows:

        {¶ 12} “Police officers are authorized to use force when necessary to protect life,

property and to maintain order. The responsible exercise of this authority is among the most

critical aspects of law enforcement. The use of excessive or unjustified force undermines

community confidence in the department and its officers and will not be tolerated.

Ultimately, it may subject the officer, the department and the city to criminal and/or civil

liability.

        {¶ 13} “Police officers will encounter circumstances, which require that force be used

in the enforcement process. It is the policy of this department that force will only be used to

overcome resistance or stop aggression, and then only that amount of force which is necessary

to overcome that resistance. Officers will respond to resistance or aggression in accordance
                                                                                               5


with the objective reasonableness standard outlined in the Supreme Court case of Graham v.

Conner, 490 U.S. 386, 109 S. Ct. 1865.

        {¶ 14} “ * * * *

        {¶ 15} “It is recognized that in exceptional circumstances, violations of this policy

may be justified by necessity. Every use of force will be reviewed on a case-by-case basis to

determine the reasonableness of the officer’s actions.” Joint Exhibit III, p. 1.

        {¶ 16} Section I of the policy defines use of force, and in Section (I)(B), states that use

of force occurs “[a]nytime an on-duty officer knowingly strikes, injures or uses Oleoresin

Capsicum (OC Spray) or the Taser-X-26 on another person.”                 Joint Exhibit III, p. 2.

Subsection (I)(B)(3) further states that:

        {¶ 17} “3. TASER X-26

        {¶ 18} “Dayton police officers that have been trained, certified and pass the yearly

recertification by the Dayton Police Academy are authorized to carry and use the TASER

X-26.

        {¶ 19} “a. The following is a non-exclusive list of when the use of the TASER X-26

is appropriate:

        {¶ 20} “(1) To subdue actively hostile individuals who have resisted verbal

commands.

        {¶ 21} “(2) When physical control techniques are warranted (physical resistance).

        {¶ 22} “(3) When officer injury is possible and/or anticipated.

        {¶ 23} “(4) Persons who have expressed the intent and have the means to commit

suicide.” Id at p. 3.
                                                                                          6


       {¶ 24} At the time of the incident, Lieutenant Michael Martin was assigned as acting

superintendent of the patrol operations division, and was the departmental hearing officer for

Orick’s case. Lieutenant Martin reviewed the video and also heard Orick testify. Lieutenant

Martin found Orick guilty of using unnecessary force and recommended a three-day (24 hour)

suspension. Lieutenant Martin concluded that Orick had never given Arthur Martin a chance

to be arrested, and to comply and put his hands behind his back.         In testimony at the

subsequent civil service hearing, Lieutenant Martin stated as follows:

       {¶ 25} “You know, this gentleman [Arthur Martin] was just noncompliant. He was

noncompliant by his actions of just taking a stance and I am on a public sidewalk, I am not

going anywhere. And that was, that was his issue. However, at the point you decide after

warning him several times to leave that you are going to arrest him, you have to give him a

chance to be arrested. Do you have to say even that you are under arrest? It makes sense,

you know. He could have told him put your hands behind your back, you are going to jail. I

guess you don’t have to use the arrest word if you don’t want to. But you have to give the

guy a chance to comply with your commands.

       {¶ 26} “At the point he is not going to comply, you decide to arrest him for

obstructing official business, whatever, you need to give him a chance. We don’t know that

the force was necessary because he didn’t give him a chance, is the simple facts of the case.”

November 18, 2008 DCSB Hearing Transcript, p. 82.

       {¶ 27} Lieutenant Martin’s recommendation was reviewed by Dayton Police Chief

Richard Biehl. Biehl reviewed the video and concluded that Orick had violated the use of

force rule. Biehl therefore approved the three-day suspension. At the DCSB hearing before
                                                                                                7


the Civil Service Board, Biehl testified that Martin needed to be clear that he was not free to

leave and was under arrest, and needed to be given an opportunity to comply. If Martin failed

to comply at that point, force would be reasonable. In this regard, the following exchange

occurred:

        {¶ 28} “Q. There was testimony, questions earlier that at the point that he’s Tasered,

isn’t that in effect the arrest, isn’t that the arrest, and why is that not sufficient given that he

had been warned several times prior to then?”

        {¶ 29} “A.    I think clearly at that point, he’s been seized. But the issue is the

appropriateness of force as it relates to a resistance or a violent or hostile behavior. He has

not resisted at that point. He has not complied with an officer’s order, which can constitute

an offense for which he can be arrested. He needs to be informed that he is under arrest.

Should he not comply at that point, then the use of force of some type, which is reasonable,

would be appropriate.

        {¶ 30} “Q. So being warned that he is going to be arrested is not the same as being

told that he is under arrest.

        {¶ 31} “A. No. I think it needs to be clear that he is not free to leave. And I don’t

think any of his conduct indicated that he wasn’t free to leave.               That needs to be

communicated. It needs not to be just warned. I have warned many, many a person multiple

times of the possibility of arrest and never affected an arrest. A warning is an effort to get

them to move into compliance. At some point that isn’t accomplished, they need to be told

you are now under arrest. Should they now resist arrest, then reasonable force would be

appropriate.” Id. at 126-27.
                                                                                             8


        {¶ 32} Biehl discussed the first listed use of force, which allows officers to subdue

actively hostile individuals who have resisted verbal commands.            Biehl indicated that

Martin’s refusal was the refusal of a verbal command, but Martin was not actively hostile at

that point. Martin was just being noncompliant. Biehl concluded that Section I(B)(3)(e) was

more pertinent. This section of the use of force policy states that:

        {¶ 33} “TASER use is appropriate only to the extent needed to bring an individual

under control/arrest.” Joint Exhibit III, p. 3.

        {¶ 34} In this regard, Biehl stressed that:

        {¶ 35} “A. * * * [Subsection (e)] says that the Taser use is appropriate only to the

extent needed to bring an individual under control or arrest. I think that’s the key here. He

is not – he’s merely being noncompliant. He needs to be taken into custody. There is no

indication that force is necessary at that specific time. Now it may have been subsequent to

that but not at that time.

        {¶ 36} “And I go back and repeat, this is not an act of malice here, this is not someone

who is maliciously using force, this is an error in judgment, but there is an important step that

was missed in this process that is yet an important step.” November 18, 2008 DCSB Hearing

Transcript, pp. 129-30.

        {¶ 37} Biehl acknowledged that Martin’s last action of standing with his arms crossed,

legs spread and digging in, may have given Orick reason to believe that Martin may pose a

threat. Biehl stated, however, that “[s]o at that particular time, he’s just failing to comply

with moving on down the sidewalk. There is no evidence that at that point, given his conduct

as viewed in the video, that he was intending to assault Officer Orick.” Id. at p. 145.
                                                                                              9


        {¶ 38} As noted, Biehl agreed with the departmental hearing officer, and approved a

three-day suspension. Orick then appealed to the DCSB, and a hearing was conducted by

Board member W. James Owens. Officers Hubbard, Martin, and Biehl testified as recounted

above. Orick also presented testimony from Lieutenant Patrick Welsh, Officer Lowe, and

Officer Michael Fuller. Orick also testified.

        {¶ 39} Welsh was an officer, instructor at the police academy, and elected bargaining

unit representative of the supervisor’s bargaining unit.     In addition, Welsh stated that he was

qualified as an expert in the use of force.

        {¶ 40} Welsh reviewed the video and concluded that Orick had the right to arrest

Martin, that Martin clearly understood that being arrested and going to jail was the likely

outcome of his refusal to leave, and that the Taser was an appropriate and reasonable method

of overcoming Martin’s resistance.            Further, Welsh stated that Martin resisted verbal

commands and was actively hostile. November 18, 2008 DCSB Hearing Transcript, p. 168.

Welsh additionally testified that based on the verbal commands made to Martin, and based on

Martin’s verbal and nonverbal responses, that it was reasonable to believe that Martin knew he

was going to jail. According to Welsh, when people believe they are going to jail, they will

either flee, posture, resist, or submit,   Martin was posturing by saying “[d]o what you got to

do, dog.”    Welsh, therefore, concluded that Martin knew he was going to be arrested.

        {¶ 41} Officers Lowe and Orick both testified that, as the officers on the scene, they

felt that use of the Taser was appropriate because of Martin’s size and the fact that Orick

thought they might have to fight Martin. Officer Fuller, who instructs in defensive training

tactics at the police academy, testified that, in his opinion, Martin was actively hostile and
                                                                                        10


noncompliant before the Taser was used. Fuller stated that it was reasonable for Orick to

anticipate the possibility of officer injury, because Martin was a pretty large individual.

According to Fuller, Martin’s defensive posture before being Tased was a clear warning sign

to the officers.

        {¶ 42} Fuller did indicate that he had first seen the video a month or two before the

hearing. The video had been reviewed in SWAT training, and some instruction was done as

the result of the video having been watched. Sergeant Gainy, who was another instructor, and

was one of the persons doing a talk on the video, disagreed with Orick’s actions. Other

officers at the SWAT meeting thought Orick had done nothing wrong.

        {¶ 43} Finally, Orick testified that Martin had complied with his command to leave to

a degree, but that at a certain point, Martin stopped even minimal compliance and then things

changed. In this regard, Orick testified as follows:

        {¶ 44} “Q. And was he complying with your verbal commands?

        {¶ 45} “A. To a certain degree. He was posturing; however, he was not, by my

definition of leaving the area, leaving the area. So to a certain degree he was moving away,

but at his own pace. And again, that was fine, up into a certain point where he came back on

me, then things changed. But up into a certain point, to a certain degree, he was complying,

complaining about it, but he was doing it.

        {¶ 46} “A. At what point did he stop doing it?

        {¶ 47} “Q. At which point the last time when I pulled the Taser out and notified that

he was going to be Tased, even in the tape you can see his feet, he starts walking away. He

literally takes one to two steps to walk away, at which point he turns around and closes the
                                                                                          11


distance back on me.

       {¶ 48} “Q. So he comes back?

       {¶ 49} “A. He comes back to me. So from going from as far as the bumper back to

me toward the tire of the car, which would be an additional two to three feet, would be my

estimation, that’s when it changed, and that’s when my thought process changed about what

was occurring.

       {¶ 50} “ * * * *

       {¶ 51} “A. * * * Again, when the final order, while he was walking away, he was

submitting. He was still doing what I was saying; he was posturing away from me. The

moment that he turned around and faced me and came back and crossed arms, that’s when the

four things changed. He is not fleeing, there is no flight. As far as posturing going, that’s

done. Now there could be an argument made that he was submitting, and I will argue with

anybody all day that someone 290 pounds with their hands crossed above their shoulder,

starting with breathing or heavy breathing, looking at me and saying do what you got to do,

dog, is out of submission. Putting their hands out and stretched to be handcuffed in front or

in back, that’s a submission.   Hands crossed defiantly across and pumping their chest out

saying do what you got to do, dog, is not a submission.

       {¶ 52} “In that case, the only one, the only things we are dealing, as in my thought

process with PEDA, is we are going to fight. At that point, for my safety, because I thought

we was going to fight, for Officer Lowe’s safety, we thought there was going to be a fight, the

best way to encompass that with that man, that size, was to Tase him, drop him, control him,

handcuff him, and search and transport.
                                                                                           12


       {¶ 53} “Q. Is it necessary to tell somebody they are under arrest before they are under

arrest?”

       {¶ 54} “A. No.” Id. at pp. 252-55.

       {¶ 55} After hearing the evidence, the DCSB hearing officer, Owens, recommended

that Orick’s discipline be disaffirmed. Owens’s decision credits the testimony of Orick and

Orick’s witnesses. Owens concluded that Orick was justified in arresting Martin and in using

the Taser to effectuate arrest. In addition, Owens concluded that Orick was the best informed

person in the situation. Owens further concluded that Section I(B)(3)(a)(1), (2), and (3)

applied to this case, as follows:

       {¶ 56} “In (1), it may be argued that the suspect was passively hostile and not actively

hostile. However, in either instance, the ‘verbal commands’ are not required by the rules to

have been words indicating arrest. In (2), ‘physical resistance’ is not defined and it could be

argued that ‘active’ resistance is contemplated, rather than refusing to complete a command

(passive resistance). However, in (3), it is clear that even ‘anticipated’ or ‘possible’ officer

injury justifies the use of the Taser. The word ‘imminent’ is not used. Furthermore, it is not

specified that the possible or anticipated injury must occur before, after or during the use of

any words of arrest or custodial commands. In section (e), the Taser is appropriate (only to

the extent needed) to bring an individual under control/arrest. ‘Control/arrest’ is defined as

‘control or arrest.” (Emphasis added.)

       {¶ 57} “If the City wishes to further restrict the use of the Taser, it can tighten the

rules governing the use of the Taser and it can recertify the police officers on a yearly basis.

However, based upon all of the circumstances of the case and the rules as they now exist, it
                                                                                           13


cannot be said the Appellant violated any Sections of Rule 13, Civil Service Rules and

Regulations.” Findings of Fact[,] Conclusions of Law and Recommendation of Action to be

Taken, p. 5.

        {¶ 58} Subsequently, the DCSB considered the matter and modified the 24-hour

suspension to an eight-hour suspension. The DCSB noted that the parties had agreed that

only Section I(B)(3)(a)(1) and (3) applied to the situation. The DCSB concluded that:

        {¶ 59} “ * * * On reviewing the incident, the Appellant’s supervisors concluded that

the passenger was not actively hostile (T 33). The supervisors also concluded that the

passenger should have been informed that he was under arrest and given a chance to comply

with the arrest order prior to any force being used against him. Furthermore, based on the

individual’s stance at the time of the Taser deployment – standing with his arms crossed over

his chest – there is no suggestion of intent to injure the officer.

        {¶ 60} “Police Officers are increasingly experiencing circumstances where citizens are

noncompliant (T137). However a Taser can be used when an individual is noncompliant to

an arrest, not when noncompliant to walking down the sidewalk, or threatening to deploy the

Taser again if the individual does not roll over while on the ground (T 101; 268).

        {¶ 61} “Officers are allowed to use discretion on the scene and make judgments based

on the circumstances (T88).         Nonetheless, there was an error in judgment about the

appropriateness of the use of force at that particular time (T125). Accordingly, some level of

discipline is appropriate in this case.” Order on Appeal, p. 4.

        {¶ 62} Because the City had not retrained officers yearly in compliance with its policy,

the DCSB held that there were mitigating circumstances justifying modification of the
                                                                                              14


discipline. Accordingly, the DCSB concluded that Orick had violated Rule 13, Section 2(I),

but had not violated Rule 13, Section 2(B) and (D). The DCSB thus modified the 24-hour

suspension to an eight-hour suspension.

       {¶ 63} Orick and the City both appealed to the common pleas court, which considered

the matter on the transcript of the record that was filed, and the briefs of the parties. The trial

court credited the hearing officer’s findings, because he was the individual who heard the

witnesses. The trial court concluded that the greater weight of evidence did not support the

DCSB’s conclusion that Martin was not actively hostile. The trial court also rejected the

DCSB’s conclusion that a warning of arrest was required prior to the Tasing, and that Martin

exhibited no intent to injure Orick. The court held these conclusions were unsupported by the

preponderance of substantial, reliable evidence. Finally, the trial court made no finding

regarding the City’s failure to annually recertifiy officers on the use of the Taser. The trial

court concluded that Orick had not violated any rules, and remanded the matter to the DCSB.

       {¶ 64} The City appeals from the judgment of the trial court.

                                                    II

       {¶ 65} The City’s sole assignment of error is as follows:

       {¶ 66} “THE COURT OF COMMON PLEAS ERRED AS A MATTER OF LAW

WHEN IT FOUND THAT THE DECISION OF THE DAYTON CIVIL SERVICE BOARD

WAS NOT SUPPORTED BY A PREPONDERANCE OF SUBSTANTIAL, RELIABLE

AND PROBATIVE EVIDENCE.”

       {¶ 67} Under this assignment of error, the City contends that the DCSB’s decision to

suspend Orick is supported by a preponderance of reliable, substantial, and probative
                                                                                            15


evidence, and that the trial court erred in disaffirming the decision. The City argues that the

trial court improperly substituted its judgment for that of the DCSB by crediting the testimony

of Orick’s witnesses over those presented by the City.

       {¶ 68} Police officers may appeal suspension decisions of a municipal civil service

commission under either R.C. 124.34(C), which provides for review on questions of law and

fact, or R.C. Chapter 2506, which requires courts to give “ ‘due deference to the

administrative resolution of evidentiary conflicts.’ ” Royse v. Dayton, Montgomery App. No.

24172, 2011-Ohio-3509, ¶ 9 (citations omitted).

       {¶ 69} Both Orick and the City indicated in the trial court that their appeals were being

brought pursuant to R.C. Chapter 2506. Accordingly, we will apply the standards outlined in

R.C. Chapter 2506.

       {¶ 70} The scope of review of administrative orders is provided for in R.C. 2506.04,

as follows:

       {¶ 71} “ * * * [T]he court may find that the order, adjudication, or decision is

unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the

preponderance of substantial, reliable, and probative evidence on the whole record.

Consistent with its findings, the court may affirm, reverse, vacate, or modify the order,

adjudication, or decision, or remand the cause to the officer or body appealed from with

instructions to enter an order, adjudication, or decision consistent with the findings or opinion

of the court. The judgment of the court may be appealed by any party on questions of law as

provided by the Rules of Appellate Procedure and, to the extent not in conflict with those

rules, Chapter 2505 of the Revised Code.”
                                                                                          16


       {¶ 72} In appeals brought under R.C. Chapter 2506, the common pleas court “must

weigh the evidence in the record and may consider new or additional evidence.” Smith v.

Granville Twp. Board of Trustees, 81 Ohio St.3d 608, 612,1998-Ohio-340, citing Dudukovich

v. Lorain Metro. Hous. Auth. (1979), 58 Ohio St.2d 202, 206-07. However, review of the

trial court’s decision by a court of appeals is “ ‘more limited in scope.’ ” Henley v.

Youngstown Bd. of Zoning Appeals, 90 Ohio St.3d 142, 147, 2000-Ohio-493 (citation omitted,

italics in original). Common pleas court judgments may be reviewed “ ‘ only on “questions

of law,” which does not include the same extensive power to weigh “the preponderance of

substantial, reliable and probative evidence,” as is granted to the common pleas court.’ * * *

‘Appellate courts must not substitute their judgment for those of an administrative agency or a

trial court absent the approved criteria for doing so.’ ” Id. (citations omitted). “Within the

ambit of ‘questions of law’ for appellate court review would be abuse of discretion by the

common pleas court.”     Kisil v. City of Sandusky (1984), 12 Ohio St.3d 30, 34, n. 4. Accord,

Henley, 90 Ohio St.3d at 148. An abuse of discretion occurs when the trial court acts

unreasonably, arbitrarily, or unconscionably. Blakemore v. Blakemore (1983), 5 Ohio St.3d

217, 219 (citation omitted).

       {¶ 73} After reviewing the record, we cannot say that the common pleas court abused

its discretion, nor can we conclude that the court improperly credited one set of witnesses as

opposed to another. The record contains competent evidence on both sides of the issue, and

the trial court did not act unreasonably in relying on the testimony weighed most heavily by

the hearing officer, who actually saw and heard the witnesses. “An administrative agency

should accord due deference to the findings and recommendation of its referee, especially
                                                                                          17


where there exists evidentiary conflicts, because it is the referee who is best able to observe

the demeanor of the witnesses and weigh their credibility.” Brown v. Ohio Bur. of Emp. Serv.

(1994), 70 Ohio St.3d 1, 2, citing Jones v. Franklin Cty. Sheriff (1990), 52 Ohio St.3d 40, 43.

Even if we might have reached a different conclusion of fact on the evidence in this record, we

cannot substitute our judgment for that of the trial court.

       {¶ 74} Accordingly, the City’s sole assignment of Error is overruled.

                                                    III

       {¶ 75} The City’s sole assignment of error having been overruled, the judgment of the

trial court is Affirmed.

                                                    .............

GRADY, P.J., and HALL, J., concur.


Copies mailed to:

Robert L. Caspar, Jr.
John J. Danish
Norma M. Dickens
Hon. Gregory F. Singer